Citation Nr: 0104637	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-36 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.  This appeal arose from a December 1993 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In August 1996 and February 1999, the Board of Veterans' 
Appeals remanded the case for additional development.  
Subsequently, a September 2000 rating action continued the 
prior denial.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There was no objective evidence of arthritis during 
service; the diagnosis on VA examination was arthralgia of 
the knees and ankles, and postservice  X- rays of the knees 
and ankles were normal.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service nor is 
there a basis upon which to presume incurrence of arthritis 
during service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Service connection for arthritis 
may be granted if the disability is manifested to a degree of 
10 percent or more within one year following the date of 
final separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The service medical records show that the veteran reported 
pain in the left upper leg in January 1978.  Muscle strain 
was noted.  In March 1987, the veteran suffered an avulsion 
fracture of the left fibula and nonunion chip fracture of the 
left malleolus.  In May 1992, he complained of pain in the 
right knee.  No objective pathology was found.  At the time 
of the veteran's separation examination in April 1993, a 
notation was made of "arthritis knees, ankles, fingers."  
No explanation was included, and no X-rays appeared to have 
been taken.

A VA examination was conducted in March 1997.  The veteran 
reported that he had been told during service that he had 
arthritis in both knees and ankles.  He reported minor joint 
pains, and noted that his joints would "snap, crackle and 
pop."  On examination, the veteran walked nimbly without 
hesitation or assistance.  There was no swelling or 
deformity.  No subluxation, lateral instability, nonunion, 
loose motion or malunion of the knees or ankles was present.  
X-rays of both knees and ankles were normal.  The diagnosis 
was degenerative arthritis of both knees and ankles.

In a written addendum dated in April 1999, prepared following 
the most recent remand, the VA examiner stated that:

In [my] original report I diagnosed 
degenerative arthritis as a clinical 
opinion.  In that X-rays of 3-11-97 were 
read as normal, I hereby change my 
diagnosis to read as indicated below.

Diagnosis:  Arthralgia of both knees and 
ankles.  X-rays of 3-11-97 were normal.

Comments:  There is no functional loss due 
to pain.  In that his X-rays were reported 
as normal, it seems that he has no 
significant residuals from injuries that 
he sustained while in service.  

The available objective medical evidence shows no objective 
evidence of arthritis (i.e., confirmed by X- rays) either 
during service or currently.  (The Board notes that service 
connection is in effect for residuals of fracture, left 
ankle.)  The veteran's lay statements to the effect that he 
believes he has arthritis as a result of injuries during 
service are not supported by objective medical evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has arthritis.  
Moreover, the Board notes that the veteran's current 
diagnosis is arthralgia, which merely signifies complaints of 
pain; his complaints are symptoms only and do not constitute 
a diagnosed medical disorder.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition to which it is 
attributed, does not in and of itself constitute a disability 
for which service connection may be granted).

The Veterans Claims Assistance Act of 2000 (VCAA) expands the 
notification requirements and development procedures in 
connection with the duty to assist.  However, the Board finds 
that with respect to this claim all possible development has 
been conducted.  The service medical records were obtained 
and the veteran has been provided with a thorough VA 
examination including X-rays.  

In view of the above, the Board concludes that service 
connection for arthritis must be denied.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

